United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hesperia, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0462
Issued: May 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 12, 2016 appellant, through counsel, filed a timely appeal of a December 21,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed since the last merit decision of OWCP, dated February 12, 2014, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused further merit review of appellant’s claim
under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated October 23, 2014,
the Board affirmed OWCP’s February 12, 2014 decision, which found that appellant had failed
to submit sufficient medical evidence to establish an injury causally related to factors of her
federal employment.2 The facts of the case, as set forth in the prior decision, are incorporated
herein by reference.
On September 25, 2015 appellant’s counsel requested reconsideration. He indicated that
he was submitting new medical evidence, which had not previously been considered.
In an April 15, 2015 report, a healthcare provider with an illegible signature indicated
that the primary condition that prevented appellant from working was knee pain. The individual
noted objective findings including arthritis. The individual recommended no walking more than
10 minutes per hour and a knee replacement. Additionally, the period April to October 13, 2015
was identified as a period that she was unable to work.
By decision dated December 21, 2015, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant further merit
review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,3 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”4

2

Docket No. 14-929 (issued October 23, 2014). On November 14, 2012 appellant, a city carrier, filed an
occupational disease claim (Form CA-2) alleging a right knee and foot condition as a result of her employment. On
January 23, 2013 OWCP denied the claim. In a June 20, 2013 decision, an OWCP hearing representative affirmed
the denial finding that the medical evidence was insufficient to establish an injury causally related to employment
duties. Appellant requested reconsideration. On February 12, 2014 OWCP denied modification of the June 20,
2013 decision.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b).

2

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.5
ANALYSIS
Appellant disagreed with the denial of her claim for an occupational disease and her
counsel requested reconsideration on September 25, 2015.
The underlying issue on
reconsideration is whether appellant met her burden of proof to establish an injury causally
related to factors of her federal employment. However, appellant has not provided any relevant
or pertinent new evidence regarding the issue.
On reconsideration, counsel advised that he was submitting new medical evidence.
However, it is unclear whether the April 15, 2015 report with an illegible signature is the report
of a physician. The Board has held that medical reports lacking proper identification do not
constitute probative medical evidence.6 The Board notes that the relevant issue in this claim,
whether appellant sustained an occupational disease causally related to her federal employment
factors, is a medical question and must be resolved by the submission of relevant medical
evidence.7 As appellant did not submit any probative medical evidence which addressed the
issue of causal relationship, the evidence did not constitute a basis for reopening the case.8
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion, noted above, for reopening a claim for merit review. Appellant also has not
shown that OWCP erroneously applied or interpreted a specific point of law, or advanced a
relevant new argument not previously submitted. Therefore, OWCP properly denied his request
for reconsideration.
CONCLUSION
The Board finds that OWCP properly refused further merit review of appellant’s claim
under 5 U.S.C. § 8128(a).

5

Id. at § 10.608(b).

6

R.M., 59 ECAB 690, 693 (2008). See also C.B., Docket No. 09-2027 (issued May 12, 2010) (a medical report
may not be considered as probative medical evidence if there is no indication that the person completing the report
qualifies as a physician as defined in FECA); 5 U.S.C. § 8101(2) (defines the term physician).
7

See Paul Foster, 56 ECAB 208 (2004) (causal relationship is a medical issue).

8

See Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P.
Mitchell, 52 ECAB116 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the December 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

